—In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Village of Dobbs Ferry dated May 19, 1998, which granted the application of the respondent Masters School for site plan approval to develop a baseball and soccer field, the petitioners appeal from a judgment of the Supreme Court, Westchester County (Nastasi, J.), entered April 20, 1999, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with one bill of costs.
The determination of the Village of Dobbs Ferry to grant the application of the Masters School for site plan approval to construct a baseball and soccer field was not arbitrary and capricious and had a rational and substantial basis in the record (see, Matter of Lahey v Kelly, 7l NY2d 135; Matter of Fuhst v Foley, 45 NY2d 441). The instant project was a Type II action under the State Environmental Quality Review Act (see, ECL art 8; hereinafter SEQRA) and accordingly, by definition, had “been determined not to have a significant impact on the environment” and did not require environmental review under SEQRA (see, 6 NYCRR 617.5).
The petitioners’ remaining contentions are without merit. Bracken, J. P., Sullivan, Altman and McGinity, JJ., concur.